Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We have examined the contentions raised in defendant’s pro se supplemental brief and conclude that none requires reversal. (Appeal from Judgment of Monroe County Court, Connell, J.—Attempted Murder, 2nd Degree.) Present—Green, J. P., Balio, Fallon and Davis, JJ.